In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Motor Vehicles revoking the petitioners’ inspection licenses, the petitioners appeal from a judgment of the Supreme Court, Kings County (Kramer, J.), dated July 1, 1993, which denied the petition.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioners’ contention, they timely received all transcripts necessary for an administrative review of their claims.
The penalty imposed was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222).
The petitioners’ remaining contentions are without merit. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.